Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER AMENDMENT, COMMENT AND REASONS FOR ALLOWANCE

Claims 1, 2 and 4-12 of N. Chang et al., US 16/613,130 (Nov. 18, 2019) are pending in condition for allowance.  

Withdrawal Claim Rejections - 35 USC § 112(d)

Rejection of dependent claims 3 and 4 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend is withdrawn in view of Applicant’s amendments. 

Withdrawal Non-Statutory Double Patenting Rejection

Provisional rejection of instant claims 7 and 8 on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent Appl. No. 16/615,235 (claim set filed Nov. 20, 2019), published as US 2020/0095268 (2020) is withdrawn in view of Applicant’s filing of a terminal disclaimer. 


Examiner Amendment

An Examiner’s amendment to the record is set forth below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Amend the claims as follows:

In claim 11 replace the comma at the end of the claim with a period.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  The closest prior art of record is considered to be D. Seyferth et al., 23 Inorganic Chemistry, 4412-4417 (1984) (“Seyferth”); W. Schumb et al., 69 Journal of the American Chemical Society, 726 (1947) (“Schumb”); and B. Abele et al., EP 1110965 (2001).  

D. Seyferth et al., 23 Inorganic Chemistry, 4412-4417 (1984) (“Seyferth”) teaches that the hydrolysis of dichlorosilane at about -40 to -50 °C in an organic solvent such as diethyl ether, dichloromethane, or pentane with a slight deficiency of water gave chlorine end blocked linear siloxanes, ClSiH2O[SiH2O]nSiH2Cl, as well as cyclic polysiloxanes, [H2SiO]n.  Seyferth at page 4413, col. 1.  In the experimental section at page 4415, col. 1, Seyferth teaches that the end blocked linear siloxanes of formula ClSiH2O[SiH2O]nSiH2Cl were prepared in which diethyl ether at -40 °C and condensed dichlorosilane was bubbled into the cold ether.  Next Seyferth teaches that distilled water 3) showed singlets at 4.7 (OSiH2O) and 5.15 (SiH2Cl) in an integrated ratio of 15.5, which indicates the average constitution ClSiH2O[SiH2O3]31SiH2Cl.  See Seyferth at page 4415, col 1 under section entitled “Preparation of Linear, Chlorine End-Blocked Polysiloxanes from Dichlorosilane”.  Seyferth differs in at least that the product formed is different than the claimed product “halosiloxane” as interpreted above.  Furthermore, the solvent employed by Seyferth (diethyl ether) does not meet the claim 1 limitation of “where the second solvent has a boiling point [Symbol font/0xB3] the boiling point of the halosiloxane”.  No motivation can be found in Seyferth or secondary art to alter the process of Seyferth to arrive at the instantly claimed process.  

W. Schumb et al., 69 Journal of the American Chemical Society, 726 (1947) (“Schumb”) discloses hydrolysis of silicon tetrachloride with water according to the following equation.  Schumb at page 726, col. 1.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Schumb teaches that the reactions were conducted according to the general procedure of cooling an ethereal solution of silicon tetrachloride to – 78 C and adding water via buret.  Schumb at page 3179, col. 1.  Upon conducting a reaction according to this general procedure, Schumb teaches that “after the evaporation of the hydrogen chloride formed in the reaction as well as the ether and the excess unchanged silicon tetrachloride, the first member of the series, Si2OCl6, could be distilled at atmospheric pressure from the mixture with a fairly sharp break between this compound and the next higher boiling component”.  Schumb at page 3179, col. 2.  Schumb differs from the instantly claimed process because this reference does not teach or suggest the claim 1 limitation of “where the second solvent has a boiling point [Symbol font/0xB3] the boiling point of the halosiloxane”.  The boiling point of hexachlorodisiloxane is 137 [Symbol font/0xB0]C, whereas the boiling point of Schumb’s solvent (diethyl ether) is 34 [Symbol font/0xB0]C.  As discussed in the claim interpretation section above, the instant claims (see claim 1) require “adding a second solvent”, “where the second solvent has a boiling point [Symbol font/0xB3] the boiling point of the halosiloxane”.  No motivation can be found in Schumb or secondary art to alter the process of Schumb with higher boing solvents ([Symbol font/0xB3] 137 [Symbol font/0xB0]C) so as to arrive at the instantly claimed process.  

B. Abele et al., EP 1110965 (2001) teaches hydrolysis/condensation of halosilanes to form halodisiloxanes using THF/dioxane as the solvent.  See CAS Abstract EP 1110965 (2001).  Able teaches that examples of optionally used organic solvents are toluene, xylene, tetrahydrofuran, n-butyl acetate, dimethoxyethane, dioxane and diethyl ether.  See English-Language Machine Translation of EP 1110965 (2001) at [0031].  The boiling point of xylene is 139 [Symbol font/0xB0]C, which is much lower than the alkylated dihalodisiloxane products disclosed by Abele.  See products and reactions listed in CAS Abstract EP 1110965 (2001).  Abele thus differs from the instantly claimed process because this reference does not teach the claim 1 limitation of “where the second solvent has a boiling point [Symbol font/0xB3] the boiling point of the halosiloxane”.  One of skill in the art is not motivated to combine Abele with Schumb by substituting xylene as suggested by Abele for diethyl ether in the process of Schumb with a reasonable likelihood of success.  Xylene is one of several solvents suggested by Abele and Able provides no working examples employing xylene as a solvent.  Further, the products/reactants of Abel comprise a relatively large amount of hydrocarbon substitution, whereas the Schumb products/reactants do not comprise any hydrocarbon substitution.  Because the products/reactants in Abele versus Schumb are much different in polarity, one of skill in the art is not motivated to combine Abele’s teaching of the relatively non-polar xylene with Schumb’s synthesis of hexachlorodisiloxane.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622